Fourth Court of Appeals
                                San Antonio, Texas
                                     February 27, 2020

                                   No. 04-19-00861-CV

                             IN THE MATTER OF J.C.W.G.

                From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 19-02-13115-CR
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
       Appellant’s second request for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before March 9, 2020; however, no further extensions will be
granted absent extenuating circumstances.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court